Citation Nr: 0516415	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  98-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to April 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for a 
psychiatric disorder, to include paranoid schizophrenia and 
depression.  

The Board notes that this claim came before the Board in July 
2000 and the Board remanded the claim for further 
development.  


FINDINGS OF FACT

The veteran's service medical records are incomplete but all 
available records have been obtained to the extent possible; 
the service medical evidence shows that the veteran was 
evaluated for psychiatric symptoms while on active duty, 
which were attributed to a personality disorder; there is 
post-service medical evidence of schizophrenia within a few 
years of service and currently, and the only competent 
opinion that addresses the question of onset date and course 
is to the effect that the veteran's current schizophrenia 
pre-existed service but was aggravated therein.  


CONCLUSION OF LAW

Service connection schizophrenia is warranted.  38 U.S.C.A. 
§§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3,306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for schizophrenia.  Therefore, no further development is 
needed with regard to this claim.  

Factual Background

The veteran served in active duty for six weeks from February 
1977 to April 1977.  The service medical records reflect that 
he had a difficult time keeping his temper, and his speech 
was tangential at times.  He underwent a mental status 
evaluation in which he was found to have abnormal emotions 
appropriate to subject; sequence of thought; relevancy of 
subjects; and pertinency.  He had obsessive-compulsive 
thoughts and ruminative ideations.  He was found to have 
abnormal ability for abstract thought, recent and remote 
memory, judgment, and intellectual and emotional insight.  
The veteran reported a vague feeling of uneasiness, Panic-
Acute anxiety, dry mouth, anorexia, obsession/compulsion, and 
unwarranted jealousy.  The clinician observed difficulty in 
concentration, a fear of going insane, unwarranted 
suspiciousness, and autistic thinking/daydreaming.  Upon 
testing, the clinician noted hyperactivity and narcissistic 
activities.  The veteran was discharged in April 1977. 

The veteran sought treatment at Parkview Hospital in January 
1979, where he was diagnosed with acute depressive reaction, 
agitated type; and schizoid type personality with some 
passive-dependent features.  

In May 1981, the veteran began treatment at Richmond State 
Hospital, where he claimed to be two people (one was a 48 
year old and the other a 28 year old).  He also claimed to 
have been a television producer.  He was preoccupied with 
somatic delusions that the holes in his face are evidence of 
syphilis that the doctors at Fort Wayne ignored because they 
are prejudiced.  His memory was intact but his judgment was 
impaired and there was no insight.  

The veteran has had almost continuous treatment at Parkview 
Hospital, Richmond State Hospital, and St. Joseph's Hospital 
(where he was diagnosed with paranoid schizophrenia in 
December 1986).  He has admitted to having had delusions; 
hearing voices in his head; a desire to have himself killed 
in a robbery attempt; suicidal ideation; a history of 
blackouts; and a belief that he may be "a demon."      The 
veteran also admitted that he would take his medication while 
drinking alcohol and smoking marijuana.  

The Board found that an opinion from a psychiatrist was 
necessary in order to determine whether the veteran's current 
psychiatric disorder was caused by, or aggravated by, any 
incident of service.  Dr. J.S. opined that the veteran did 
show early manifestations of mental illness while he was in 
service.  He noted that prior to service, the veteran was 
able to show some degree of control over the early stages of 
schizophrenia, but that the controlling nature of military 
service caused an increase in the veteran's mental 
instability.  He stated that the veteran's time in service 
"seems to have aggravated his mental illness to the point 
where he is not able to have periods of controlled 
thinking...therefore, it is my medical opinion that it is more 
likely that this patient's pre-existing mental illness was 
aggravated by his short time of active military duty."  
Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  
 
A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
(obvious and manifest) evidence that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2004).  
Aggravation of a preexisting condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); also see 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records are apparently 
incomplete, to include the absence of reports of pre-
enlistment and separation examinations, but all available 
service records have been obtained to the extent possible.  
The service medical evidence that is of record shows that the 
veteran was evaluated for psychiatric symptoms while on 
active duty, which were attributed to a personality disorder.  
There is post-service medical evidence of variously diagnosed 
psychiatric disorders, to include schizophrenia, beginning in 
the late 1970s or within two years of the veteran's 
separation from service, and of a diagnosis of schizophrenia 
in recent years.  Pursuant to a Remand request from the Board 
for a Veterans Health Administration (VHA) opinion, a 
psychiatrist reviewed the relevant evidence in the claims 
file and provided a competent opinion.  In his report, Dr. 
J.S. indicated that the veteran had a psychiatric disorder 
prior to, during and after service.  The psychiatrist opined 
that the veteran had schizophrenia prior to service but that 
it was aggravated during his period of active duty.  Thus, a 
specialist in psychiatry has provided a competent opinion 
that addresses the questions at hand and it supports the 
veteran's claim for service connection based upon aggravation 
of a pre-existing disability.  There is no competent opinion 
to the contrary.  

In view of the foregoing, the Board finds that the service 
connection for schizophrenia is warranted.  38 U.S.C.A. §§ 1131, 
1153; 38 C.F.R. §§ 3.303, 3,306.


ORDER

Entitlement to service connection for schizophrenia is 
granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


